             Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 MAXELL, LTD.,

                             Plaintiff,
                                                             Civil Action No. 6:20-cv-00646
 v.
                                                             COMPLAINT AND DEMAND
 APPLE INC.,                                                 FOR JURY TRIAL

                             Defendant.



                        COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Maxell, Ltd. (“Maxell”), by and through its undersigned counsel, files this

complaint under 35 U.S.C. § 271 for Patent Infringement against Defendant Apple Inc. (“Apple”)

and further alleges as follows, upon actual knowledge with respect to itself and its own acts, and

upon information and belief as to all other matters.

                                           OVERVIEW

        1.        This is an action for patent infringement by Maxell. Founded in 1961 as Maxell

Electric Industrial Co., Ltd., Maxell is a leading global manufacturer of information storage media

products, including magnetic tapes, optical discs, and battery products such as lithium ion

rechargeable micro batteries and alkaline dry batteries, and the company has over 50 years of

experience producing industry-leading recordable media and energy products for both the

consumer and the professional markets. Maxell is also a leading manufacturer of projectors and

lenses and additionally sells various other devices, such as Bluetooth headsets, wireless charging

solutions, etc.




                                                 1
            Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 2 of 32




       2.       Maxell has built up an international reputation for excellence and reliability, for

pioneering the power supplies and digital recording for today’s mobile and multi-media devices,

and leading the electronics industry in the fields of storage media and batteries.

       3.       Since being one of the first companies to develop alkaline batteries and Blu Ray

camcorder discs, Maxell has always assured its customers of industry leading product innovation

and is one of the world’s foremost suppliers of memory, power, audio, and visual goods. Maxell’s

well-recognized logo and iconic “blown away” image exemplify the reputation Maxell carefully

developed in these markets.




       4.       As more fully described below, in 2009 Hitachi, Ltd. assigned much of its consumer

product-facing intellectual property to Hitachi Consumer Electronics Co., Ltd. Then, in 2013,

Hitachi Consumer Electronics Co., Ltd. assigned the intellectual property, including the patents in

this case, to Hitachi Maxell, Ltd., which later assigned the patents to Maxell as a result of a

reorganization and name change. This reorganization was an effort to align its intellectual property

with the licensing, business development, and research and development efforts of Maxell,

including in the mobile and mobile-media device market (Hitachi, Ltd. and Hitachi Consumer

Electronics Co., Ltd. are referred to herein collectively as “Hitachi”). Maxell continues to sell

                                                 2
            Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 3 of 32




products in the mobile device market including wireless charging solutions, wireless flash drives,

multimedia players, storage devices, and headphones. Maxell also maintains intellectual property

related to televisions, computer products, tablets, digital cameras, and mobile phones. As a mobile

technology developer and industry leader, and due to its historical and continuous investment in

research and development, including in the state of Texas, Maxell owns a portfolio of patents

related to such technologies and actively enforces its patents through licensing and/or litigation.

Maxell is forced to bring this action against Apple as a result of Apple’s knowing and ongoing

infringement of Maxell’s patents as further described herein.

       5.       Since at least June 2013, Apple has been aware of Maxell’s patents and has had

numerous meetings and interactions regarding its infringement of these patents. These meetings

included Apple’s representatives being provided with detailed information regarding Maxell’s

patents, the developed technology, and Apple’s ongoing use of this patented technology. Through

this process, Apple’s representatives requested and received detailed explanations regarding

Maxell’s patents and allegations. A resident of Marshall, Texas, Alan Loudermilk, was involved

in these extensive licensing negotiations with Apple on Maxell’s behalf.

       6.       Maxell believed that the parties could reach a mutually beneficial solution and to

that end considered a potential business transaction and continued to answer multiple inquiries

from Apple over the course of several years. Apple elected, however, not to enter into an agreement

and did not license Maxell’s patents. Accordingly, in 2019, Apple brought litigation against Apple

asserting infringement of ten other patents from the same portfolio of which the currently asserted

patents are a part. Case No. 5:19-cv-00036-RWS (E.D. Tex.). Yet, Apple has still elected not to

license Maxell’s patents and that litigation is pending. The result is that Apple has continued, and

continues today, to make, use, sell and offer for sale Maxell’s patented technology without license.



                                                 3
            Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 4 of 32




       7.       Since 2014, Maxell has had regular and continuous business in Texas. As a result

of such business dealings and hopes to expand those and other business dealings, a Maxell affiliate,

Maxell Research and Development America, LLC (“MRDA”), was founded in Marshall, Texas.

MRDA is part of a joint venture with another business in Marshall, and the entities work together

on research and development related to IoT, mobile, media and battery technologies. MRDA’s

ongoing projects include, for example, the research and development of lensless camera

technology, which Maxell hopes will be utilized for sensor and camera technology in smartphones.

Maxell engineers and executives regularly travel to Marshall to meet and work to expand the

research and development activities, business, and investments being made by Maxell, MRDA,

and their business partners in Texas to further the goals of these companies.

       8.       In addition to the 2019 litigation filed against Apple, noted above, Maxell has filed

five other lawsuits in the Eastern District of Texas in order to enforce the patent portfolio of which

the currently asserted patents are a part. Two of the patents accused of infringement herein,

including U.S. Patent Nos. 8,982,086 and 7,203,517 were previously asserted in the Eastern

District of Texas against Huawei Device Co., Ltd., Huawei Device USA, Inc., ZTE (USA), Inc.,

ZTE Corporation, and/or ASUSTeK Computer Inc. One case, involving other patents from

Maxell’s portfolio but not any of the asserted patents, Maxell Ltd. v. ZTE (USA) Inc., Case No.

5:16-cv-00179-RWS, culminated in a ten day jury trial. At this point, all of Maxell’s cases, except

that against Apple, have been resolved and dismissed.

                                             PARTIES

       9.       Plaintiff Maxell, Ltd. is a Japanese corporation with a registered place of business

at 1 Koizumi, Oyamazaki, Oyamazaki-cho, Otokuni-gun, Kyoto, Japan.




                                                  4
          Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 5 of 32




        10.      On information and belief, Defendant Apple Inc. is a California corporation having

a principal place of business located at One Apple Park Way Cupertino, California 95014 and

regular and established places of business at 12545 Riata Vista Cir, Austin, Texas and 5501 W.

Parmer Lane, Austin, Texas, as well as other locations in Texas (e.g., 2901 S. Capital of Texas

Hwy, Austin, Texas and 3121 Palm Way, Austin, Texas). Apple offers and sells its products and/or

services, including those accused herein of infringement, to customers and potential customers

located in Texas, including in the judicial Western District of Texas. Apple may be served with

process through its registered agent for service in Texas: CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.

                 NATURE OF THE ACTION, JURISDICTION, AND VENUE

        11.      Maxell brings this action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271 et seq.

        12.      This Court has subject matter jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the

United States.

        13.      This Court has personal jurisdiction over Apple. Apple conducts business and has

committed acts of direct and indirect patent infringement in this District, the State of Texas, and

elsewhere in the United States. Moreover, Apple is registered to do business in the State of Texas,

has offices and facilities in the State of Texas and this District, and actively directs its activities to

customers located in the State of Texas and this District.

        14.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b). Apple has regular

and established places of business in this District, including at 12545 Riata Vista Cir, Austin, Texas

and 5501 W. Parmer Lane, Austin, Texas, as well as Apple Stores located at, at least, 2901 S.



                                                    5
          Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 6 of 32




Capital of Texas Hwy, Austin, Texas and 3121 Palm Way, Austin, Texas. Thus, Apple is deemed

to reside in this District, has committed acts of infringement described herein in this District, and

has purposely transacted business involving the accused devices in this District. Further, there is

significant local interest in view of Apple being one of the largest private employers in this District

and Apple has received a significant amount of tax subsidies in this District.

        15.     Given Mr. Loudermilk’s role in prior licensing negotiations between Maxell and

Apple, MRDA’s presence in Marshall, Apple’s operations in Texas, and the prior litigation

concerning Maxell’s patent portfolio, Maxell believed the Eastern District of Texas to be the

proper, and most convenient, venue for it to litigate its patent claims against Apple. Accordingly,

in 2019, Maxell filed its first suit against Apple in that district. Since such case was filed, however,

Apple closed its store in the Eastern District of Texas. Apple continues, however, to have regular

and established places of business in the Western District of Texas, as set forth above. In view of

the proximity of the Western District to Marshall, it is now the proper, most convenient, venue for

Maxell to litigate its patent claims against Apple.

               COUNT 1 - INFRINGEMENT OF U.S. PATENT NO. 7,203,517

        16.     Maxell incorporates paragraphs 1-15 above by reference.

        17.     U.S. Patent No. 7,203,517 (the “’517 Patent,” attached hereto at Exhibit 1) duly

issued on April 10, 2007 and is entitled Mobile Communication Terminal Device.

        18.     Maxell is the owner by assignment of the ’517 Patent and possesses all rights under

the ’517 Patent, including the exclusive right to recover for past and future infringement.

        19.     At the time of the ’517 Patent, there were some mobile devices that included

multiple communication interfaces for purposes of communicating with, for example, external

devices. The mobile devices would switch between the communication interfaces to provide



                                                   6
          Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 7 of 32




various services (e.g., cellular or WiFi). But conventional methods for switching among the

communication interfaces were based on availability and favorability of a particular

communication interface. Further, the use of such communication interfaces could be affected

when the mobile devices were traveling at a high rate of speed (e.g., in a train or car). Because

availability and favorability of communication interfaces is affected by movement of the mobile

device, conventional methods caused communication instability by relying on just these factors

when switching between communication interfaces.

       20.     The ’517 Patent solved the problem of communication instability by selecting a

suitable physical interface based on three factors: (1) communication interface availability; (2)

device movement speed; and (3) position of the mobile device. The combination of these three

factors ensures that switching between communication interfaces does not cause connection

instability by only causing the switch when the conditions favor a better connection after the switch

instead of causing unnecessary and frequent switching, For example, if the mobile device is

moving at a high speed, the mobile device embodying the invention of the ’517 Patent may make

a determination to not switch communication interfaces even if another communication interface

becomes available because this interface may only be available for a short period of time due to

the moving speed of the mobile device.

       21.     Apple has directly infringed one or more claims of the ’517 Patent in this District

and elsewhere in Texas, including at least claims 9-10 literally and/or under the doctrine of

equivalents, by or through making, using, importing, offering for sale and/or selling its

telecommunications technology, including at least Apple products having wireless functionality

running materially similar software to iOS 12/13/14, including, without limitation, the iPhone 7

(A1660/A1778), iPhone 7 Plus (A1661/A1784), iPhone 8 (A1863/A1905), iPhone 8 Plus



                                                 7
            Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 8 of 32




(A1864/A1897), iPhone XR (A1984), Apple iPhone XS (A1920), iPhone XS Max (A1921),

iPhone 11 (A2111), iPhone 11 Pro (A2160), iPhone 11 Pro Max (A2161), iPhone SE

(A1662/A1723/A2275/A2296), Apple Watch Series 5 (A2094/A2095), Apple Watch Series 3

(A1860/A1861), iPad mini 5 (A2124/A2126), iPad Pro (11”) (A2013/A2068/A2230), iPad 7th

generation (A2198/A2200), iPad 6th generation (A1954), iPad Pro (12.9”) (3rd /4th generation)

(A2014/A1895/A2229/A2069/A2232), and iPad Air 3 (A2123/A2153) (collectively, “the ’517

Accused Products”). Attached as Exhibit 6 is a representative claim chart for the ’517 Accused

Products showing infringement of claims 9-10 of the ’517 Patent by exemplary ’517 Accused

Products. Maxell reserves the right to discover and pursue any additional infringing devices that

incorporate infringing functionalities. For the avoidance of doubt, the ’517 Accused Products are

identified to describe Apple’s infringement and in no way limit the discovery and infringement

allegations against Apple concerning other devices that incorporate the same or reasonably similar

functionalities.

          22.         Apple has indirectly infringed at least claims 9-10 of the ’517 Patent in this District

and elsewhere in the United States by, among other things, actively inducing the use, offering for

sale, selling, or importation of at least the ’517 Accused Products. Apple’s customers who purchase

devices and components thereof and operate such devices and components in accordance with

Apple’s instructions directly infringe one or more claims of the ’517 Patent in violation of 35

U.S.C. § 271. Apple instructs its customers through at least user guides or websites, such as those

located         at:     https://support.apple.com/en_US/manuals         or    https://support.apple.com/en-

us/HT205296. For example, on its website, Apple instructs its customers to use “Wi-Fi Assist”

and makes sure that “Wi-Fi Assist is on by default”:




                                                        8
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 9 of 32




See https://support.apple.com/en-us/HT205296. Exhibit 6 provides additional citations to, and

excerpts from, exemplary relevant Apple web pages that demonstrate Apple’s specific intent for

its customers to use the accused functionality in an infringing manner. Apple is thereby liable for

infringement of the ’517 Patent pursuant to 35 U.S.C. § 271(b).

       23.     Apple has indirectly infringed at least claims 9-10 of the ’517 Patent, by, among

other things, contributing to the direct infringement of others, including customers of the ’517

Accused Products by making, offering to sell, or selling, in the United States, or importing a

component of a patented machine, manufacture, or combination, or an apparatus for use in

practicing a patented process, constituting a material part of the invention, knowing the same to be

especially made or especially adapted for use in infringement of the ’517 Patent, and not a staple

article or commodity of commerce suitable for substantial non-infringing use.

       24.     For example, the ’517 Accused Products include hardware (Wi-Fi chipset, cellular

chipset, transceivers, A12 processor, antennas, and accelerometer) and software (Wi-Fi assist


                                                 9
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 10 of 32




software, iOS software to switch between Wi-Fi and cellular connection, cellular modem software

to determine mobility state). These are components of a patented machine, manufacture, or

combination, or an apparatus for use in practicing a patented process. Furthermore, such

components are a material part of the invention and upon information and belief are not a staple

article or commodity of commerce suitable for substantial non-infringing use. Thus, Apple is liable

for infringement of the ’517 Patent pursuant to 35 U.S.C. § 271(c).

       25.     Apple has been on notice of the ’517 Patent since, at least, May 17, 2018 based on

correspondence directed to Principal Counsel Heather Mewes at Apple. That correspondence set

forth Maxell’s belief that Apple makes, uses, sells, offers to sell, or imports products that infringe

certain of Maxell’s patents, and specifically identified the ’517 Patent as well as exemplary

asserted claims and exemplary accused products for that patent. By the time of trial, Apple will

thus have known and intended (since receiving such notice), that its continued actions would

actively induce and contribute to actual infringement of at least claims 9-10 of the ’517 Patent.

       26.     Apple undertook and continued its infringing actions despite an objectively high

likelihood that such activities infringed the ’517 Patent, which has been duly issued by the USPTO,

and is presumed valid. For example, since, at least May 17, 2018, Apple has been aware of an

objectively high likelihood that its actions constituted and continue to constitute infringement of

the ’517 Patent, and that the ’517 Patent is valid. On information and belief, Apple could not

reasonably, subjectively believe that its actions do not constitute infringement of the ’517 Patent,

nor could it reasonably, subjectively believe that the patent is invalid. Despite that knowledge and

subjective belief, and the objectively high likelihood that its actions constitute infringement, Apple

has continued its infringing activities. As such, Apple willfully infringes the ’517 Patent.

       27.     Maxell has been damaged by Apple’s infringement of the ’517 Patent.



                                                 10
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 11 of 32




              COUNT 2 - INFRINGEMENT OF U.S. PATENT NO. 8,982,086

       28.     Maxell incorporates paragraphs 1-27 above by reference.

       29.     U.S. Patent No. 8,982,086 (the “’086 Patent,” attached hereto at Exhibit 2) duly

issued on March 17, 2015 and is entitled Information Processing Apparatus.

       30.     Maxell is the owner by assignment of the ’086 Patent and possesses all rights under

the ’086 Patent, including the exclusive right to recover for past and future infringement.

       31.     The ’086 Patent discloses techniques for unlocking information processing devices,

such as smartphones, with convenience. For example, prior to the ’086 Patent, one way of

unlocking devices was by inputting a passcode that was preset by a user. This process would be

time consuming and would require the user to memorize the passcode. Further, if the user has

multiple devices he or she would need to memorize different passcodes or have the same passcode

on all of the devices but increase the risk of the security breach of all the devices if another user

learnt of the passcode.

       32.     The ’086 Patent allowed users to conveniently execute an unlock operation on their

devices by using the tip or pad of their fingers as shown below in Figure 11A of the ’086 Patent:




                                                 11
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 12 of 32




       33.     Further, the ’086 patent also allows users to associate specific operations with their

fingertip and finger pad such that when a user uses his or her fingertip the device recognizes that

the user is entering an input via the fingertip and executes a corresponding operation. This is further

shown in Figure 12B of the ’086 patent:




       34.     Apple has directly infringed one or more claims of the ’086 Patent in this District

and elsewhere in Texas, including at least claims 1-4 literally and/or under the doctrine of

equivalents, by or through making, using, importing, offering for sale and/or selling its

telecommunications technology, including at least the iPhone 7 (A1660/A1778), iPhone 7 Plus

(A1661/A1784), iPhone 8 (A1863/A1905), iPhone 8 Plus (A1864/A1897), iPhone SE

(A1662/A1723/A2275/A2296), iPad mini 5 (A2133/A2124/A2126), iPad 6th generation

(A1893/A1954), iPad 7th Generation (A2197/A2200), iPad Air 3 (A2152/A2123/A2153),

MacBook Pro (16,3), MacBook Pro (16,2), MacBook Pro (16,1), MacBook Pro (15,4), MacBook

Pro (15,1), MacBook Pro (15,2), MacBook Air (7,2), MacBook Air (8,1), MacBook Air (8,2), and

MacBook Air (9,1) (collectively, “the ’086 Accused Products”). Attached as Exhibit 7 is a

representative claim chart for the ’086 Accused Products showing infringement of claims 1-4 of

the ’086 Patent by exemplary ’086 Accused Products. Maxell reserves the right to discover and



                                                  12
           Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 13 of 32




pursue any additional infringing devices that incorporate infringing functionalities. For the

avoidance of doubt, the ’086 Accused Products are identified to describe Apple’s infringement

and in no way limit the discovery and infringement allegations against Apple concerning other

devices that incorporate the same or reasonably similar functionalities

          35.         Apple has indirectly infringed at least claims 1-4 of the ’086 Patent in this District

and elsewhere in the United States by, among other things, actively inducing the use, offering for

sale, selling, or importation of at least the ’086 Accused Products. Apple’s customers who purchase

devices and components thereof and operate such devices and components in accordance with

Apple’s instructions directly infringe one or more claims of the ’086 Patent in violation of 35

U.S.C. § 271. Apple instructs its customers through at least user guides or websites, such as those

located         at:     https://support.apple.com/en_US/manuals        or    https://support.apple.com/en-

us/HT201371. For example, on its website, Apple instructs its customers to “Set up Touch ID”

and “Use Touch ID”:




                                                       13
Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 14 of 32




                              14
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 15 of 32




See https://support.apple.com/en-us/HT201371; https://support.apple.com/guide/mac-help/touch-

id-mchl16fbf90a/mac. Exhibit 7 provides additional citations to, and excerpts from, exemplary

relevant Apple web pages that demonstrate Apple’s specific intent for its customers to use the

accused functionality in an infringing manner. Apple is thereby liable for infringement of the ’086

Patent pursuant to 35 U.S.C. § 271(b)

       36.     Apple has indirectly infringed at least claims 1-4 of the ’086 Patent, by, among

other things, contributing to the direct infringement of others, including customers of the ’086

Accused Products by making, offering to sell, or selling, in the United States, or importing a

component of a patented machine, manufacture, or combination, or an apparatus for use in

practicing a patented process, constituting a material part of the invention, knowing the same to be

especially made or especially adapted for use in infringement of the ’086 Patent, and not a staple

article or commodity of commerce suitable for substantial non-infringing use.

       37.     For example, the ’086 Accused Products include hardware (finger print sensor,

application processor, and display) and software (Touch ID software). These are components of a

patented machine, manufacture, or combination, or an apparatus for use in practicing a patented



                                                15
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 16 of 32




process. Furthermore, such components are a material part of the invention and upon information

and belief are not a staple article or commodity of commerce suitable for substantial non-infringing

use. Thus, Apple is liable for infringement of the ’086 Patent pursuant to 35 U.S.C. § 271(c)

       38.     Apple has been on notice of the ’086 Patent since, at least, May 17, 2018 based on

correspondence directed to Principal Counsel Heather Mewes at Apple. That correspondence set

forth Maxell’s belief that Apple makes, uses, sells, offers to sell, or imports products that infringe

certain of Maxell’s patents, and specifically identified the ’086 Patent as well as exemplary

asserted claims and exemplary accused products for that patent. By the time of trial, Apple will

thus have known and intended (since receiving such notice), that its continued actions would

actively induce and contribute to actual infringement of at least claims 1-4 of the ’086 Patent.

       39.     Apple undertook and continued its infringing actions despite an objectively high

likelihood that such activities infringed the ’086 Patent, which has been duly issued by the USPTO,

and is presumed valid. For example, since, at least May 17, 2018, Apple has been aware of an

objectively high likelihood that its actions constituted and continue to constitute infringement of

the ’086 Patent, and that the ’086 Patent is valid. On information and belief, Apple could not

reasonably, subjectively believe that its actions do not constitute infringement of the ’086 Patent,

nor could it reasonably, subjectively believe that the patent is invalid. Despite that knowledge and

subjective belief, and the objectively high likelihood that its actions constitute infringement, Apple

has continued its infringing activities. As such, Apple willfully infringes the ’086 Patent.

       40.     Maxell has been damaged by Apple’s infringement of the ’086 Patent.

               COUNT 3 - INFRINGEMENT OF U.S. PATENT NO. 7,199,821

       41.     Maxell incorporates paragraphs 1-40 above by reference.




                                                 16
           Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 17 of 32




       42.     U.S. Patent No. 7,199,821 (the “’821 Patent,” attached hereto at Exhibit 3) duly

issued on April 3, 2007 and is entitled Imaging Apparatus and Method for Controlling White

Balance.

       43.     Maxell is the owner by assignment of the ’821 Patent and possesses all rights under

the ’821 Patent, including the exclusive right to recover for past and future infringement.

       44.     The ’821 patent is directed to an imaging apparatus that has the ability to capture

pictures with the correct color effect. Specifically, in order for a camera to capture and generate a

picture of high quality with proper color, the camera needs to balance the different portions of the

image. For example, if the camera is photographing a subject that is wearing a white shirt and has

a colorful background, the camera will need to process the image signals in such a way that the

white portion of the image is balanced with the colorful portion. This processing is referred to as

white balancing of an image or white balance correction.

       45.     Conventional techniques prior to the ’821 patent performed white balance

corrections by constructing a feedback loop such that signals corresponding to the white portion

and colored portions are distinguished to detect a white balance deviation and this detected

deviation is then used to adjust the signals corresponding to the colored portions. But this technique

does not create pictures of high quality under all conditions as the detected deviation may not be

accurate if the colored portions of the image include a large part of the picture. Further, this

technique does not account for additional variations during photography including brightness of

the object being photographed, distance of the object from the camera, and zoom value.

       46.     The ’821 patent solves these problems by implementing white balance correction

that takes into account the distance of the object being photographed, a zoom value, and brightness

of the object being photographed. For example, the ’821 patent discloses an imaging apparatus



                                                 17
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 18 of 32




that includes an object distance detecting means, a zoom detecting means, and a brightness

detecting means such that the apparatus corrects the white balance of the image signals based on

the detected brightness, zoom, and distance values. Incorporating such a white balance correction

technique ensures that the imaging apparatus generates high quality pictures despite varying

conditions and control parameters.

       47.     Apple has directly infringed one or more claims of the ’821 Patent in this District

and elsewhere in Texas, including at least claims 1, 4, 6, and 7 literally and/or under the doctrine

of equivalents, by or through making, using, importing, offering for sale and/or selling its

telecommunications technology, including at least Apple products having functionality running

materially similar software to iOS 12/13/14, including, without limitation, the Apple iPhone XS

(A1920), iPhone XS Max (A1921), iPhone XR (A1984), iPhone 11 (A2111), iPhone 11 Pro

(A2160), iPhone 11 Pro Max (A2161), iPhone SE (A1662/A1723/A2275/A2296), iPhone 8 Plus

(A1864/A1897), iPhone 8 (A1863/ A1905), iPhone 7 Plus (A1661/A1784), iPhone 7

(A1660/A1778), as well as the iPad mini (5th gen.) (A2133/A2124/A2126), iPad Pro (12.9”) (3rd /

4th generation) (A1876/A2014/A2229/A2069/A2232), iPad Pro 11” (A1980/A2013/A2068/

A2230), iPad (6th generation) (A1893/A1954), iPad (7th generation) (A2200/A2198), iPad Air (3rd

gen.) (A2152/A2123/A2153), MacBook (10,1), MacBook Pro (15,1), MacBook products

(MacBook (10,1), MacBook Pro (15,1), MacBook Pro (15,2), MacBook Pro (15,4), MacBook Pro

(16,1), MacBook Pro (16,2), MacBook Pro (16,3), MacBook Air (7,2), MacBook Air (8,1),

MacBook Air (8,2), and MacBook Air (9,2) (collectively, “the ’821 Accused Products”). Attached

as Exhibit 8 is a representative claim chart for the ’821 Accused Products showing infringement

of claims 1, 4, 6, and 7 of the ’821 Patent by exemplary ’821 Accused Products. Maxell reserves

the right to discover and pursue any additional infringing devices that incorporate infringing



                                                18
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 19 of 32




functionalities. For the avoidance of doubt, the ’821 Accused Products are identified to describe

Apple’s infringement and in no way limit the discovery and infringement allegations against Apple

concerning other devices that incorporate the same or reasonably similar functionalities.

       48.     Apple has indirectly infringed at least claims 1, 4, 6, and 7 of the ’821 Patent in this

District and elsewhere in the United States by, among other things, actively inducing the use,

offering for sale, selling, or importation of at least the ’821 Accused Products. Apple’s customers

who purchase devices and components thereof and operate such devices and components in

accordance with Apple’s instructions directly infringe one or more claims of the ’821 Patent in

violation of 35 U.S.C. § 271. Apple instructs its customers through at least user guides or websites,

such as those located at: https://support.apple.com/en_US/manuals, https://support.apple.com/en-

us/HT207260,                      https://support.apple.com/en-us/HT205659                          or

https://support.apple.com/guide/photos/adjust-a-photos-light-exposure-and-more-

pht806aea6a6/mac. For example, on its website, Apple instructs its customers to “Use camera

modes,” “Take and edit photos,” and “Adjust a photo’s light, exposure, and more.”:




                         See https://support.apple.com/en-us/HT207260.




                                                 19
        Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 20 of 32




                        See https://support.apple.com/en-us/HT205659.




     See https://support.apple.com/guide/photos/adjust-a-photos-light-exposure-and-more-
                                      pht806aea6a6/mac.

Exhibit 8 provides additional citations to, and excerpts from, exemplary relevant Apple web pages

that demonstrate Apple’s specific intent for its customers to use the accused functionality in an

infringing manner. Apple is thereby liable for infringement of the ’821 Patent pursuant to 35

U.S.C. § 271(b).


                                               20
           Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 21 of 32




          49.   Apple has indirectly infringed at least claims 1, 4, 6, and 7 of the ’821 Patent, by,

among other things, contributing to the direct infringement of others, including customers of the

’821 Accused Products by making, offering to sell, or selling, in the United States, or importing a

component of a patented machine, manufacture, or combination, or an apparatus for use in

practicing a patented process, constituting a material part of the invention, knowing the same to be

especially made or especially adapted for use in infringement of the ’821 Patent, and not a staple

article or commodity of commerce suitable for substantial non-infringing use.

          50.   For example, the ’821 Accused Products include hardware (camera, image sensors,

ambient light sensor, image signal processor (ISP), display processor, application processor,) and

software (image processing/correction software, the “Camera” and “Photos” applications). These

are components of a patented machine, manufacture, or combination, or an apparatus for use in

practicing a patented process. Furthermore, such components are a material part of the invention

and upon information and belief are not a staple article or commodity of commerce suitable for

substantial non-infringing use. Thus, Apple is liable for infringement of the ’821 Patent pursuant

to 35 U.S.C. § 271(c).

          51.   Apple has been on notice of the ’821 Patent since, at least, May 17, 2018 based on

correspondence directed to Principal Counsel Heather Mewes at Apple. That correspondence set

forth Maxell’s belief that Apple makes, uses, sells, offers to sell, or imports products that infringe

certain of Maxell’s patents, and specifically identified the ’821 Patent as well as exemplary

asserted claims and exemplary accused products for that patent. By the time of trial, Apple will

thus have known and intended (since receiving such notice), that its continued actions would

actively induce and contribute to actual infringement of at least claims 1, 4, 6, and 7 of the ’821

Patent.



                                                 21
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 22 of 32




       52.     Apple undertook and continued its infringing actions despite an objectively high

likelihood that such activities infringed the ’821 Patent, which has been duly issued by the USPTO,

and is presumed valid. For example, since, at least May 17, 2018, Apple has been aware of an

objectively high likelihood that its actions constituted and continue to constitute infringement of

the ’821 Patent, and that the ’821 Patent is valid. On information and belief, Apple could not

reasonably, subjectively believe that its actions do not constitute infringement of the ’821 Patent,

nor could it reasonably, subjectively believe that the patent is invalid. Despite that knowledge and

subjective belief, and the objectively high likelihood that its actions constitute infringement, Apple

has continued its infringing activities. As such, Apple willfully infringes the ’821 Patent.

       53.     Maxell has been damaged by Apple’s infringement of the ’821 Patent.

              COUNT 4 - INFRINGEMENT OF U.S. PATENT NO. 10,129,590

       54.     Maxell incorporates paragraphs 1-53 above by reference.

       55.     U.S. Patent No. 10,129,590 (the “’590 Patent,” attached hereto at Exhibit 4) duly

issued on November 13, 2018 and is entitled Display Apparatus and Video Processing Apparatus.

       56.     Maxell is the owner by assignment of the ’590 Patent and possesses all rights under

the ’590 Patent, including the exclusive right to recover for past and future infringement.

       57.     The ’590 Patent is directed to a technique for establishing multiple connections

between a plurality of apparatuses wirelessly via a radio in order to transmit video information.

For example, conventional techniques prior to the ’590 Patent connected video processing

apparatuses with each other by establishing analog connections to transmit video and audio signals.

But with the widespread use of digital videos and the ability of devices to perform multiple tasks

at the same time there was a need to implement additional techniques of transmitting video




                                                 22
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 23 of 32




information while also ensuring that the device could continue to be used for additional functions

during transfer of the video.

       58.     Thus, the ’590 Patent discloses a technique wherein the video processing apparatus

can include multiple radio communication circuits such that these circuits could be controlled to

transfer video to another apparatus via one of the circuits while another circuit could be used to

allow the video processing apparatus to connect to the Internet or home network. This solution

allows the video processing apparatus to transfer video information over a digital connection while

also ensuing that it could continue to be used to perform additional functions such as accessing

website over the Internet.

       59.     Apple has directly infringed one or more claims of the ’590 Patent in this District

and elsewhere in Texas, including at least claims 1-10 literally and/or under the doctrine of

equivalents, by or through making, using, importing, offering for sale and/or selling its

telecommunications technology, including at least Apple products having functionality running

materially similar software to iOS 12/13/14, including, without limitation, the Apple iPhone 11

(A2111),     iPhone   11     Pro   (A2160),   iPhone   11   Pro   Max     (A2161),    iPhone   SE

(A1662/A1723/A2275/A2296), iPhone XS (A1920), iPhone XS Max (A1921), iPhone XR

(A1984), iPhone 8 Plus (A1864/A1897), iPhone 8 (A1863/A1905), iPhone 7 Plus (A1661/A1784),

iPhone 7 (A1660/A1778), as well as the iPad mini 5 (A2124/A2126), iPad Pro (12.9”) (3rd / 4th

generation) (A1895/A2014/A2229/A2069/A2232), iPad Pro 11” (A1934/A2013/A2068/A2230),

iPad (7th generation) (A2198/A2200), iPad (6th generation) (A1954), iPad Air (3rd generation)

(A2123/A2153), MacBook Products (MacBook (10,1), MacBook Pro (15,1), MacBook Pro (15,2),

MacBook Pro (15,4), MacBook Pro (16,1), MacBook Pro (16,2), MacBook Pro (16,3), MacBook

Air (7,2), MacBook Air (8,1), MacBook Air (8,2), and MacBook Air (9,2) (collectively, “the ’590



                                                23
          Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 24 of 32




Accused Products”). Attached as Exhibit 9 is a representative claim chart for the ’590 Accused

Products showing infringement of claims 1-10 of the ’590 Patent by exemplary ’590 Accused

Products. Maxell reserves the right to discover and pursue any additional infringing devices that

incorporate infringing functionalities. For the avoidance of doubt, the ’590 Accused Products are

identified to describe Apple’s infringement and in no way limit the discovery and infringement

allegations against Apple concerning other devices that incorporate the same or reasonably similar

functionalities.

         60.       Apple has indirectly infringed at least claims 1-10 of the ’590 Patent in this District

and elsewhere in the United States by, among other things, actively inducing the use, offering for

sale, selling, or importation of at least the ’590 Accused Products. Apple’s customers who purchase

devices and components thereof and operate such devices and components in accordance with

Apple’s instructions directly infringe one or more claims of the ’590 Patent in violation of 35

U.S.C. § 271. Apple instructs its customers through at least user guides or websites, such as those

located at: https://support.apple.com/en_US/manuals, https://support.apple.com/en-us/HT204289,

https://www.apple.com/airplay/, or https://support.apple.com/guide/mac-help/set-up-bluetooth-

sharing-on-mac-mchlp1673/10.14/mac/10.14. For example, on its website, Apple instructs its

customers to “AirPlay video and mirror your device’s screen” and “Set up Bluetooth sharing on

Mac.”:




                             See https://support.apple.com/en-us/HT204289.

                                                     24
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 25 of 32




        See https://support.apple.com/guide/mac-help/set-up-bluetooth-sharing-on-mac-
                                  mchlp1673/10.14/mac/10.14.

Exhibit 9 provides additional citations to, and excerpts from, exemplary relevant Apple web pages

that demonstrate Apple’s specific intent for its customers to use the accused functionality in an

infringing manner. Apple is thereby liable for infringement of the ’590 Patent pursuant to 35

U.S.C. § 271(b).

       61.     Apple has indirectly infringed at least claims 1-10 of the ’590 Patent, by, among

other things, contributing to the direct infringement of others, including customers of the ’590

Accused Products by making, offering to sell, or selling, in the United States, or importing a

component of a patented machine, manufacture, or combination, or an apparatus for use in

practicing a patented process, constituting a material part of the invention, knowing the same to be


                                                25
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 26 of 32




especially made or especially adapted for use in infringement of the ’590 Patent, and not a staple

article or commodity of commerce suitable for substantial non-infringing use.

       62.     For example, the ’590 Accused Products include hardware (Wi-Fi chipset, cellular

chipset, application processor, Bluetooth chipset, memory, and camera) and software (AirPlay

software, and Wi-Fi, cellular, and Bluetooth software). These are components of a patented

machine, manufacture, or combination, or an apparatus for use in practicing a patented process.

Furthermore, such components are a material part of the invention and upon information and belief

are not a staple article or commodity of commerce suitable for substantial non-infringing use.

Thus, Apple is liable for infringement of the ’590 Patent pursuant to 35 U.S.C. § 271(c).

       63.     Apple has been on notice of the ’590 Patent since, at least, October 9, 2018 based

on correspondence directed to Principal Counsel Heather Mewes at Apple. That correspondence

set forth Maxell’s belief that certain of Apple’s products infringe certain of Maxell’s patents, and

specifically identified the patent application – U.S. Patent Application No. 15/208,886 (the “’886

Application”) – which would mature into the ’590 Patent. At the time Maxell identified the ’886

Application to Apple, Maxell specifically stated that the claims of that application had already

been allowed. Furthermore, Maxell identified specific allowed claims that Maxell believed were

being infringed by certain exemplary identified Apple products. By the time of trial, Apple will

thus have known and intended (since receiving such notice), that its continued actions would

actively induce and contribute to actual infringement of at least claims 1-10 of the ’590 Patent.

       64.     Apple undertook and continued its infringing actions despite an objectively high

likelihood that such activities infringed the ’590 Patent, which has been duly issued by the USPTO,

and is presumed valid. For example, since, at least October 9, 2018, Apple has been aware of an

objectively high likelihood that its actions would constitute infringement of the ’590 Patent once



                                                26
           Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 27 of 32




issued, and that the ’590 Patent is valid. On information and belief, Apple could not reasonably,

subjectively believe that its actions do not constitute infringement of the ’590 Patent, nor could it

reasonably, subjectively believe that the patent is invalid. Despite that knowledge and subjective

belief, and the objectively high likelihood that its actions constitute infringement, Apple has

continued its infringing activities. As such, Apple willfully infringes the ’590 Patent.

       65.     Maxell has been damaged by Apple’s infringement of the ’590 Patent.

              COUNT 5 - INFRINGEMENT OF U.S. PATENT NO. 10,176,848

       66.     Maxell incorporates paragraphs 1-65 above by reference.

       67.     U.S. Patent No. 10,176,848 (the “’848 Patent,” attached hereto at Exhibit 5) duly

issued on January 8, 2019 and is entitled Recording and Reproducing Apparatus and Method

Thereof.

       68.     Maxell is the owner by assignment of the ’848 Patent and possesses all rights under

the ’848 Patent, including the exclusive right to recover for past and future infringement.

       69.     The ’848 Patent is directed to a recording and reproducing apparatus that makes it

easier for a user to navigate through a large number of recorded images and videos. For example,

prior to the ’848 patent, recording and reproducing apparatuses like smartphones were being used

to record a large number of videos and pictures. In order to make it easier for a user to find recorded

content, conventional techniques generated a list of thumbnails corresponding to each recorded

content, giving the user a type of “preview” of the recorded content. But as the volume of recorded

content, including pictures and videos, increases it becomes difficult to identify a specific picture

or video simply by looking through thumbnails.

       70.     The ’848 Patent discloses techniques that enable a user to identify and search

through recorded content more efficiently and effectively. For example, the ’848 Patent discloses



                                                  27
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 28 of 32




executing a face recognizing process on the recorded pictures and allows a user to register pictures

of a specific person in an organized manner. Further, the ’848 Patent also discloses techniques

whereby once a picture of a specific person is registered, future pictures of the same person will

continue to be categorized and recorded in association with the previously identified pictures of

that person. Such a manner of recording and reproducing images allows users of the recording and

reproducing apparatus to navigate and search through pictures and video of a specific person in a

more manageable and efficient manner.

       71.     Apple has directly infringed one or more claims of the ’848 Patent in this District

and elsewhere in Texas, including at least claims 8, 10-13, and 15-20 literally and/or under the

doctrine of equivalents, by or through making, using, importing, offering for sale and/or selling its

telecommunications technology, including at least Apple products having functionality running

materially similar software to iOS 12/13/14, including, without limitation, the Apple iPhone 11

(A2111), iPhone 11 Pro (A2160), iPhone 11 Pro Max (A2161), iPhone SE (A1662/A1723/

A2275/A2296), iPhone XS (A1920), iPhone XS Max (A1921), iPhone XR (A1984), iPhone 8 Plus

(A1864/A1897), iPhone 8 (A1863 /A1905), iPhone 7 Plus (A1661/A1784), iPhone 7

(A1660/A1778), iPad mini (5th generation) (A2133/A2124/A2126), iPad Pro (12.9”) (3rd /4th

generation) (A1876/A2014/ A2229/A2069/A2232), iPad Pro 11” (A1980/ A2013/A2068/A2230),

iPad (6th generation) (A1893/A1954), iPad (7th generation) (A2197/A2198/A2200), and iPad Air

(3rd generation) (A2152/A2123/A2153) (collectively, “the ’848 Accused Products”). Attached as

Exhibit 10 is a representative claim chart for the ’848 Accused Products showing infringement of

claims 8, 10-13, and 15-20 of the ’848 Patent by exemplary ’848 Accused Products. Maxell

reserves the right to discover and pursue any additional infringing devices that incorporate

infringing functionalities. For the avoidance of doubt, the ’848 Accused Products are identified to



                                                 28
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 29 of 32




describe Apple’s infringement and in no way limit the discovery and infringement allegations

against Apple concerning other devices that incorporate the same or reasonably similar

functionalities.

        72.        Apple has indirectly infringed at least claims 8, 10-13, and 15-20 of the ’848 Patent

in this District and elsewhere in the United States by, among other things, actively inducing the

use, offering for sale, selling, or importation of at least the ’848 Accused Products. Apple’s

customers who purchase devices and components thereof and operate such devices and

components in accordance with Apple’s instructions directly infringe one or more claims of the

’848 Patent in violation of 35 U.S.C. § 271. Apple instructs its customers through at least user

guides or websites, such as those located at: https://support.apple.com/en_US/manuals or

https://support.apple.com/en-us/HT207103. For example, on its website, Apple instructs its

customers to “Find your friends in the People album.”:




See https://support.apple.com/en-us/HT207103. Exhibit 10 provides additional citations to, and

excerpts from, exemplary relevant Apple web pages that demonstrate Apple’s specific intent for

its customers to use the accused functionality in an infringing manner. Apple is thereby liable for

infringement of the ’848 Patent pursuant to 35 U.S.C. § 271(b).

                                                    29
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 30 of 32




       73.     Apple has indirectly infringed at least claims 8, 10-13, and 15-20 of the ’848 Patent,

by, among other things, contributing to the direct infringement of others, including customers of

the ’848 Accused Products by making, offering to sell, or selling, in the United States, or importing

a component of a patented machine, manufacture, or combination, or an apparatus for use in

practicing a patented process, constituting a material part of the invention, knowing the same to be

especially made or especially adapted for use in infringement of the ’848 Patent, and not a staple

article or commodity of commerce suitable for substantial non-infringing use.

       74.     For example, the ’848 Accused Products include hardware (camera, memory,

image signal processor, image sensors, and application processor) and software (image processing

software, and “Camera” and “Photos” applications). These are components of a patented machine,

manufacture, or combination, or an apparatus for use in practicing a patented process. Furthermore,

such components are a material part of the invention and upon information and belief are not a

staple article or commodity of commerce suitable for substantial non-infringing use. Thus, Apple

is liable for infringement of the ’848 Patent pursuant to 35 U.S.C. § 271(c).

       75.     Apple has been on notice of the ’848 Patent, and its infringement of the ’848 patent,

since at least the filing of this Complaint. By the time of trial, Apple will thus have known and

intended (since receiving such notice), that its continued actions would actively induce and

contribute to actual infringement of at least claims 8, 10-13, and 15-20 of the ’848 Patent.

       76.     Upon at least the filing of this Complaint, Apple will have continued its infringing

actions despite an objectively high likelihood that such activities infringed the ’848 Patent, which

has been duly issued by the USPTO, and is presumed valid. For example, since, at least the filing

of this Complaint, Apple has been aware of an objectively high likelihood that its actions

constituted and continue to constitute infringement of the ’848 Patent, and that the ’848 Patent is



                                                 30
         Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 31 of 32




valid. On information and belief, Apple could not reasonably, subjectively believe that its actions

do not constitute infringement of the ’848 Patent, nor could it reasonably, subjectively believe that

the patent is invalid. Despite that knowledge and subjective belief, and the objectively high

likelihood that its actions constitute infringement, Apple has continued its infringing activities. As

such, Apple willfully infringes the ’848 Patent.

       77.     Maxell has been damaged by Apple’s infringement of the ’848 Patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, Maxell prays for relief as follows:

       78.     A judgment declaring that Apple has infringed and is infringing one or more claims

of ’517, ’086, ’821, ’590, and ’848 Patents;

       79.     A judgment awarding Maxell compensatory damages as a result of Apple’s

infringement of one or more claims of the ’517, ’086, ’821, ’590, and ’848 Patents, together with

interest and costs, consistent with lost profits and in no event less than a reasonable royalty;

       80.     A judgment awarding Maxell treble damages and pre-judgment interest under 35

U.S.C. § 284 as a result of Apple’s willful and deliberate infringement of one or more claims of

the ’517, ’086, ’821, ’590, and ’848 Patents;

       81.     A judgment declaring that this case is exceptional and awarding Maxell its

expenses, costs, and attorneys’ fees in accordance with 35 U.S.C. §§ 284 and 285 and Rule 54(d)

of the Federal Rules of Civil Procedure;

       82.     A grant of preliminary and permanent injunctions enjoining Defendant from further

acts of infringement of one or more claims of the ’517, ’086, ’821, ’590, and ’848 Patents; and

       83.     Such other and further relief as the Court deems just and proper.




                                                   31
       Case 6:20-cv-00646-ADA Document 1 Filed 07/16/20 Page 32 of 32




                               JURY TRIAL DEMANDED

      Maxell hereby demands a trial by jury.



Dated: July 16, 2020                           By: /s/ Robert S. Harrell
                                                  Robert S. Harrell
                                                  MAYER BROWN LLP
                                                  700 Louisiana Street, Suite 3400
                                                  Houston, TX 77002-2730
                                                  Telephone: (713) 238-3000
                                                  Facsimile: (903) 792-8233
                                                  rharrell@mayerbrown.com

                                                    Jamie B. Beaber
                                                    Pro Hac Vice Application to be Filed
                                                    MAYER BROWN LLP
                                                    1999 K Street, NW
                                                    Washington, DC 20006
                                                    Telephone: (202) 263-3000
                                                    Facsimile: (202) 263-3300
                                                    jbeaber@mayerbrown.com

                                                    Robert G. Pluta
                                                    Pro Hac Vice Application to be Filed
                                                    MAYER BROWN LLP
                                                    71 S. Wacker Drive
                                                    Chicago, IL 60606
                                                    (312) 782-0600
                                                    rpluta@mayerbrown.com

                                                    Counsel for Plaintiff Maxell, Ltd.




                                               32
